Citation Nr: 0405480	
Decision Date: 02/27/04    Archive Date: 03/05/04

DOCKET NO.  02-19 243	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for an acquired 
psychiatric disorder, to include post-traumatic stress 
disorder.

2.  Entitlement to an increased evaluation for scar, post-
surgical residual of gunshot wound, left forearm, currently 
evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


ATTORNEY FOR THE BOARD

M.G. Mazzucchelli, Counsel



INTRODUCTION

The veteran served on active duty from October 1948 to 
October 1957.  This appeal arises from a July 2002 rating 
decision of the Department of Veterans Affairs (VA), San 
Juan, Puerto Rico, regional office (RO).  

The Board notes that on his VA Form 9, received in November 
2002, the veteran appears to raise the issue of whether new 
and material evidence has been submitted to reopen his claim 
for service connection for an eye disorder.  That issue is 
hereby referred to the RO for initial consideration.

The RO has treated the veteran's claim for entitlement to 
service connection for a psychiatric disorder as an attempt 
to reopen a previously denied claim.  Review of the record 
shows that in a March 1998 decision, the Board denied the 
veteran's claim for entitlement to service connection for an 
acquired psychiatric disorder, to include post-traumatic 
stress disorder, on the basis that the claim was not well-
grounded.  Subsequent to the Board's decision, on November 9, 
2000, the President signed into law the Veterans Claims 
Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 5100 et seq; 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2003).  This law, 
in part, eliminated the concept of a well-grounded claim.  In 
light of this new law, which invalidated the basis for the 
Board's previous denial, the Board will consider the 
veteran's current claim of entitlement to service connection 
for an acquired psychiatric disorder, to include post-
traumatic stress disorder, as a new claim for benefits rather 
than as an attempt to reopen a previously denied claim.  See 
Pelegrini v. Principi, No. 01-944 (U.S. Vet. App. Jan. 13, 
2004).  

The issue of entitlement to an increased evaluation for scar, 
post-surgical residual of gunshot wound, left forearm, is 
being REMANDED to the RO via the Appeals Management Center 
(AMC) in Washington, D.C.  VA will notify you if further 
action is required on your part



FINDINGS OF FACT

1.  The RO has obtained all relevant evidence necessary for 
an equitable disposition of the veteran's claim for service 
connection.

2.  The veteran does not currently have post-traumatic stress 
disorder.

3.  The veteran's current psychiatric disorder, diagnosed as 
dysthymia and major depression, was first demonstrated many 
years after his separation from service, and no competent 
evidence has linked the veteran's current psychiatric 
disorder to his period of active duty.


CONCLUSIONS OF LAW

1.  Post-traumatic stress disorder was not incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 1131, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304(f) 
(2003).

2.  An acquired psychiatric disorder other than post-
traumatic stress disorder was not incurred in or aggravated 
by service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. § 3.303 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As pointed out above, on November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), 38 U.S.C.A. § 5100 et seq; 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2003).  This law eliminated the 
concept of a well-grounded claim, redefined the obligations 
of VA with respect to the duty to assist, and imposed on VA 
certain notification requirements.

VA has a duty to notify the appellant of any information and 
evidence needed to substantiate and complete a claim.  38 
U.S.C.A. §§ 5102 and 5103 (West 2002); 38 C.F.R. § 3.159(b) 
(2003).  The veteran was notified in the October 2002 
statement of the case (SOC) of the laws and regulations 
governing claims for service connection.  This was sufficient 
for notification of the information and evidence necessary to 
substantiate the claim, and the veteran has been adequately 
informed as to the type of evidence that would help 
substantiate his claim.  In a March 2002 letter, the RO 
informed the veteran of the provisions of the VCAA as well as 
the type of evidence necessary to substantiate his claim for 
service connection, and informed him that VA would assist in 
obtaining identified records, but that it was the veteran's 
duty to give enough information to obtain the additional 
records and to make sure the records were received by VA.  
The veteran was provided with a VA examination in June 2002, 
and private and VA records have been obtained.  The veteran 
has submitted additional argument, but has not identified any 
additional evidence to be obtained.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (holding that both the 
statute, 38 U.S.C. § 5103(a), and the regulation, 38 C.F.R. § 
3.159, clearly require the Secretary to notify a claimant 
which evidence, if any, will be obtained by the claimant and 
which evidence, if any, will be retrieved by the Secretary).  

The United States Court of Appeals for Veteran Claims' 
(Court's) decision in Pelegrini v. Principi, No. 01-944 (U.S. 
Vet. App. Jan. 13, 2004) held, in part, that a VCAA notice, 
as required by 38 U.S.C. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  
Because the VCAA notice in this case was provided to the 
appellant prior to the initial AOJ adjudication denying the 
claim, the timing of the notice complies with the express 
requirements of the law as found by the Court in Pelegrini.   

Thus, on appellate review, the Board sees no areas in which 
further development is needed.  The RO has essentially met 
the requirements of the VCAA, and there would be no benefit 
in developing this case further.  See Soyini v. Derwinski, 1 
Vet. App. 540, 546 (1991) (strict adherence to requirements 
in the law does not dictate an unquestioning, blind adherence 
in the face of overwhelming evidence in support of the result 
in a particular case; such adherence would result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran); Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994) (remands which would only result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).  Under 
these circumstances, adjudication of this appeal, without 
referral to the RO for further consideration of the claim 
under the VCAA, poses no prejudice to the veteran.  See 
Bernard v. Brown, 4 Vet. App. at 394; VAOPGCPREC 16-92.  

The Board notes that the Court has concluded that the VCAA 
does not require a remand where the appellant was fully 
notified and aware of the type of evidence required to 
substantiate his claim and that no additional assistance 
would aid in further developing his claim.  Dela Cruz v. 
Principi, 15 Vet. App. 143, 149 (2001).  When, as here, there 
is no reasonable possibility that any further assistance 
would aid the appellant in substantiating his claim, the VCAA 
does not require further assistance.  Wensch v. Principi, 15 
Vet App 362 (2001); Dela Cruz; see also 38 U.S.C.A. § 
5103A(a)(2) (Secretary not required to provide assistance 
"if no reasonable possibility exists that such assistance 
would aid in substantiating the claim").  

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty.  38 U.S.C.A. §§ 1110, 1131 (West 2002).  
Regulations provide that service connection may be granted 
for any disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 
3.303(d) (2003).

The Board notes that eligibility for a post-traumatic stress 
disorder service connection award requires: (1) medical 
evidence diagnosing the condition in accordance with 38 
C.F.R. § 4.125(a); (2) credible supporting evidence that the 
claimed inservice stressor actually occurred; and (3) a link, 
established by medical evidence, between the current symptoms 
and the claimed inservice stressor.  38 C.F.R. § 3.304(f) 
(2003).  As amended, section 3.304(f) provides that if the 
evidence establishes that the veteran engaged in combat with 
the enemy and the claimed stressor is related to that combat, 
in the absence of clear and convincing evidence to the 
contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the veteran's service, the veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor.  See also 38 U.S.C.A. § 1154(b) (West 2002).

In the present case, the evidence establishes that the 
veteran engaged in combat during his service in the Korean 
Conflict; he was awarded the Combat Infantry Badge, the 
Purple Heart, and three Bronze Stars.  Thus, the presence of 
an inservice stressor is assumed, and the claim turns on the 
diagnosis of the veteran's psychiatric disorder.

Attempts to obtain the veteran's service medical records have 
been unsuccessful.  The records appear to have been lost in a 
fire at the National Personnel Records Center in 1973.  The 
RO obtained information from the hospital admission cards 
prepared by the Office of the Surgeon General, Department of 
the Army, from 1942 to 1945 and from 1950 to 1954.  No 
reference is made to a psychiatric disability or treatment of 
a psychiatric disorder.

The veteran filed a claim for VA benefits in June 1990.  At 
that time, he made no reference to an acquired psychiatric 
disability.  At a VA examination in October 1990, no 
diagnosis indicating a psychiatric disorder or post-traumatic 
stress disorder was indicated.  Medical records from the 
Community Mental Health Center, Cayey, Puerto Rico, indicate 
that the veteran was first treated for a psychiatric 
disability in July 1991, more than 30 years after his 
discharge from active service.  The diagnostic impression 
indicated "[m]ajor depression, moderate, single episode."  
Post-traumatic stress disorder was not diagnosed and no 
reference was made to the veteran's active service.  At a VA 
psychiatric evaluation performed in February 1993, the 
veteran was diagnosed with major depression and melancholia.

In August 1997, the veteran underwent a VA psychiatric 
evaluation.  The veteran noted that he had been injured by a 
gunshot wound to the left arm and that there were many 
casualties in Korea during this combat.  The veteran was 
unable to recall any details about this event.  The veteran 
again noted difficulties with sleep and nightmares.  He 
underwent a complete VA psychiatric evaluation.  The examiner 
stated, in pertinent part:

Before we make a diagnosis we would like 
to comment on certain things.  First of 
all, that it is not until 1990s that this 
veteran starts complaining of [an] 
emotional condition, when he was already 
discharged from service in 1957.  Even 
though [sic] he was wounded in 1951 in 
Korea, the veteran continued on military 
service until 1957 with no significant 
evidence of any emotional problem during 
service or in the subsequent years, as 
already mentioned.  In the papers from 
the Mental Health Center, it appears that 
the reason for the veteran applying for 
service was the depression that came as a 
consequence of problems that he had in 
the part-time job in a library.  He never 
mentioned anything related to his 
military service until more recently.  
There is no evidence what so ever that 
the veteran's overall functioning 
throughout all these years was 
significantly affected by his military 
experiences.

In order to corroborate some of the information obtained by 
the veteran, a social and industrial field survey was 
requested by the VA physician before a final diagnosis was 
reached.  This social and industrial survey was performed 
later that month.  The VA psychiatrist who had initially 
examined the veteran was given the opportunity to review the 
social and industrial field survey report.  The psychiatrist 
came to the conclusion that the evidence did not confirm the 
presence of post-traumatic stress disorder in the veteran.  
The final diagnosis was dysthymia.

A private psychiatric report dated in August 1997 noted that 
the veteran's symptoms of anxiety, insomnia, and depression 
began in 1991.  The impression was recurrent major 
depression.

A May 2000 VA mental health screening report noted that the 
veteran was depressed secondary to his prostate cancer.  The 
assessment was major depression with psychotic features.

An October 2001 statement from C.A.C.A., M.D., an internal 
medicine specialist, noted that the veteran was receiving 
treatment for his "nervous condition related to his 
participation in the Korean war."  "This is a clear case of 
[post-traumatic stress disorder.]"

A panel of two VA psychiatrists examined the veteran in June 
2002.  The panel reviewed the claims folder, including the 
statement of Dr. C.A.  The veteran was noted to have worked 
as a schoolteacher for 30 years, and to live with his wife.  
He received retirement benefits.  He reported nightmares in 
which he saw dead people and blood.  He referred to his 
combat experiences in Korea, including being wounded in the 
left arm.  The veteran stated that he lost 80 percent of his 
memory following his cerebral vascular accident in 1999.  He 
stated that he was afraid of the night.  On examination, the 
veteran was alert and oriented, but alleged not remembering 
the date or anything else.  His mood was slightly anxious.  
Affect was constricted and attention fair.  He avoided eye 
contact.  The veteran's concentration was fair, and his 
memory was poor.  He was not hallucinating, and no thought or 
perceptual disorders were elicited.  The examiners stated 
that the veteran did not meet the criteria for post-traumatic 
stress disorder under DSM-IV.  The diagnosis was dysthymia.  
The examiners stated:

Dr. [C.], who diagnosed post-traumatic 
stress disorder is not a psychiatrist, nor 
provides a detailed or specific 
psychiatric evaluation as to warrant such 
diagnosis....

Based on the veteran's records, document, 
history, and evaluation we find that he 
does not fulfills the diagnostic criteria 
for post-traumatic stress disorder.  We 
agree with the August 1997 C&P psychiatric 
evaluation for post-traumatic stress 
disorder opinions.

In reviewing the record as a whole, the Board concludes that 
the veteran does not have post-traumatic stress disorder.  
All of the psychiatric reports of record have diagnosed 
either dysthymia or major depression, and those that have 
addressed post-traumatic stress disorder have found the 
criteria for that diagnosis lacking.  The only diagnosis of 
post-traumatic stress disorder of record is made by an 
internal medicine specialist, and that physician did not 
offer any supporting rationale for the diagnosis.  In this 
regard, the Board gives greater weight to the psychiatric 
reports, particularly that of the panel of two VA 
psychiatrists dated in June 2002.  That report was based on a 
thorough review of the record as well as an examination of 
the veteran, and concluded definitively that the veteran did 
not have post-traumatic stress disorder.  

Since the weight of the medical evidence is against a finding 
that the veteran has post-traumatic stress disorder, his 
claim for service connection for that disability must fail.  
38 C.F.R. § 3.304(f) (2003).  In reaching this decision the 
Board considered the doctrine of reasonable doubt.  However, 
as the evidence for and against the veteran's claim is not in 
relative equipoise, the reasonable doubt doctrine is not for 
application.  38 C.F.R. § 3.102 (2003).

With regard to the veteran's claim of entitlement to service 
connection for an acquired psychiatric disability other than 
post-traumatic stress disorder, the Board acknowledges that 
the veteran is currently diagnosed with a psychiatric 
disability.  This has been described as dysthymia or major 
depression.  However, no competent evidence associates this 
psychiatric disorder with the veteran's active service.  
While the veteran is competent to note symptomatology, he is 
not competent to state that his current psychiatric 
disability is etiologically related to his active service.  
Laypersons are not competent to render testimony concerning 
medical causation.  Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).

The veteran first began treatment for a psychiatric 
disability in 1991, decades after his discharge from active 
service in October 1957.  Further, evidence from the Office 
of Surgeon General, Department of the Army, fails to 
demonstrate the presence of a psychiatric disability in 
service.

The relevant medical evidence of record includes treatment 
from the Community Mental Health Center in Cayey, Puerto 
Rico, noting that the veteran was first diagnosed with major 
depression in July 1991, approximately 34 years his 
separation from service.  Notably, the veteran's physicians 
have offered no opinion that the current psychiatric 
disability, diagnosed as dysthymia or major depression, is 
etiologically related to service and his combat or injuries 
in service.

Therefore, the Board must find that there is no competent 
medical evidence of record to provide a nexus between the 
veteran's active service, which included combat, and his 
current psychiatric disability.  For these reasons, the Board 
finds that the veteran's claim of entitlement to service 
connection for an acquired psychiatric disability other than 
post-traumatic stress disorder must be denied.  38 C.F.R. 
§ 3.303 (2003).

In reaching this decision the Board considered the doctrine 
of reasonable doubt.  However, as the evidence for and 
against the veteran's claim is not in relative equipoise, the 
reasonable doubt doctrine is not for application.  38 C.F.R. 
§ 3.102 (2003).


ORDER

Service connection for an acquired psychiatric disorder, to 
include post-traumatic stress disorder, is denied.


REMAND

As noted above, there has been a significant change in the 
law during the pendency of this appeal.  On November 9, 2000, 
the President signed into law the Veterans Claims Assistance 
Act of 2000 (VCAA), 38 U.S.C.A. § 5100 et seq; 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2003).  This law 
eliminated the concept of a well-grounded claim (inapplicable 
here), redefined the obligations of VA with respect to the 
duty to assist, and imposed on VA certain notification 
requirements.  

VA has a duty to notify the appellant of any information and 
evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102 and 5103 (West 2002); 38 C.F.R. 
§ 3.159(b) (2003).  See Quartuccio v. Principi, 16 Vet. App. 
183 (2002) (holding that both the statute, 38 U.S.C. 
§ 5103(a), and the regulation, 38 C.F.R. § 3.159, clearly 
require the Secretary to notify a claimant which evidence, if 
any, will be obtained by the claimant and which evidence, if 
any, will be retrieved by the Secretary).  VA also has a duty 
to assist the appellant in obtaining evidence necessary to 
substantiate the claim.  38 U.S.C.A. § 5103A (West 2002); 38 
C.F.R. § 3.159(c) (2003).

The March 2002 letter that informed the veteran of the 
provisions of the VCAA and notified him of the type of 
evidence necessary to substantiate his claims was inadequate 
as to his claim for an increased rating in that it referred 
to a claim for entitlement to service connection for a left 
arm condition rather than a claim for an increased evaluation 
for service connected scar, post-surgical residual of gunshot 
wound, left forearm.  Thus, the letter did not adequately 
inform the veteran of the type of evidence necessary to 
substantiate a claim for an increased evaluation, which 
evidence he would be responsible for obtaining and which 
evidence VA would seek to obtain.  

Additionally, on his VA Form 9 received in November 2002, the 
veteran requested that VA "find" his VA medical records.  
The Board notes that the most recent VA outpatient records in 
the claims folder are dated in August 2000.  Subsequent 
records should be obtained.

In order to ensure due process, this case must be REMANDED 
for the following: 

1.  With respect to the veteran's claim 
for an increased evaluation, the RO must 
review the claims file and ensure that 
all VCAA notice obligations have been 
satisfied in accordance with 38 U.S.C.A. 
§§ 5102, 5103, and 5103A, (West 2002), 
and any other applicable legal precedent.  
Particularly, the RO must notify the 
veteran of the applicable provisions of 
the VCAA, including what evidence is 
needed to support his claim for an 
increased evaluation for service 
connected scar, post-surgical residual of 
gunshot wound, left forearm, what 
evidence VA will develop, and what 
evidence the veteran must furnish. 

2.  The RO should obtain complete 
outpatient treatment records of the 
veteran since August 2000 from the VAMC, 
San Juan, Puerto Rico.  All records 
obtained should be associated with the 
claims folder.  

3.  Following the above, the RO should 
readjudicate the veteran's claim of 
entitlement to an increased rating for 
service connected scar, post-surgical 
residual of gunshot wound, left forearm.  
If the benefit sought on appeal remains 
denied, the veteran and his 
representative should be provided a 
supplemental statement of the case (SSOC) 
and provided an appropriate period of 
time for response.  Thereafter, the case 
should be returned to the Board.

The Board intimates no opinion as to the ultimate outcome of 
this case.  The veteran need take no action unless otherwise 
notified.  The appellant has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded to the regional office.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs 




to provide expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.43 and 38.02.




	                     
______________________________________________
	THOMAS J. DANNAHER
	Veterans Law Judge, Board of Veterans' Appeals 



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



